Title: From Thomas Jefferson to the President of the Branch Bank of the United States in Washington
From: Jefferson, Thomas
To: Bank of the United States


            
              Sir
              Washington June 21. 04.
            
            I now send you a letter to the Governor of Virginia, sealed, and covering the affidavits with which I was furnished, demanding the delivery of the fugitives from justice therein named.
            Also an open certificate that such demand has been made, which I presume will be a sufficient ground to justify their detention by the person in whose custody they are, or their recommitment by the justice of the country.
            Lastly an authority to the person who will be the bearer of it to recieve the fugitives and remove them into this district before a proper magistrate. you will be pleased to fill up the blank in the direction of this paper with the name of the person whom you trust with the reciept and removal of the prisoners. Accept my salutations and assurances of respect
            
              Th: Jefferson
            
          